Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s election without traverse of Group I claims 31-46 in the reply filed on 27 June 2022 is acknowledged. The election/restriction requirement is deemed proper and is therefore made FINAL. An Action on the merits of claims 31-46 is contained herein below.
Group II Claims 47-50 have been canceled.

Priority
This application is a continuation of 14/759,238 filed 07/06/2015, now abandoned which is as 371 of PCT/US14/10173 filed 01/03/2014, which claims the benefit of 61/748,575 filed 01/03/2013. The parent application 61/748,575 to which priority is claimed is seen to provide adequate support under 35 U.S.C. 112 for claims 47-50 of this application. Priority date accorded is 01/03/2013.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 31-39 and 41-46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brown (WO 2012/174282 A2) in view of in view of Lim et al (WO 2012/087241 A1) and further in view of Nieuwkirk et al (US 5,438,128).
Brown teaches a method for extracting nucleic acids from a biological sample comprising, providing a biological sample in which vesicles are present, contacting the biological sample with a capture surface under conditions sufficient to retain the microvesicle fraction in or on the surface, lysing the microvesicle fraction while it is on the capture surface and extracting the nucleic acids from the microvesicle fraction (paras 12, 23, 615, 9, 32, 212, 629 and 615; as in claims 31 and 39). The capture surface is positively charged and is a membrane which can be regenerated cellulose membrane (paras 126 and 145; as in claims 31a and 39a). The biological samples that can be used for extracting nucleic acids are plasma, serum, urine or cerebrospinal fluid (para 29; limitation of claims 34 and 43). The biological sample may further be contacted with a buffer (para 131). The nucleic acids extracted comprise RNA and DNA and the RNA comprises mRNA, miRNA or a combination thereof (paras 151, 276; as in claim 38). Brown also teaches the use of 50l of the biological sample (page 50, paragraph 212) which equates to 0.05ml (less than 4ml as in claims 35 and 44). This is also close to about 0.1ml as in instant claims 36-37 and 45-46. Based on this teaching one of ordinary skill in the art can adjust the volume of the biological sample (as in claims 36-37 and 45-46) for the purpose of optimization of the extraction of nucleic acid.
Brown does not teach the use of three membranes functionalized with quaternary ammonium (as in claims 31a and 39a), and does not teach the limitations of claims 32-33 and 41-42.
Lim et al, drawn to purifying exosomes which can also contain nucleic acids, teaches the use of anion exchange capture surface wherein the surface is a membrane (page 15, lines 25-28; page 16, lines 12-24; page 17, last paragraph and page 28, lines 5-10). A conditioned medium containing exosomes may be filtered through a membrane or through an anion exchange on QAE (dimethylaminoethyl) functionalized medium which is a charged group similar to the quaternary ammonium group used in the instant method (page 11, lines 4-8; page 14, lines 4-8; as in claims 31a and 39a). 
Nieuwkirk teaches the isolation of nucleic acids wherein the capture surface comprises more than one membrane which are also functionalized with ion-exchange groups (abstract; col. 2, lines 14-16 and lines 35-38; col. 3, lines 40-42; col. 5, lines 52-56; limitation of claims 32-33 and 41-42). Nieuwkirk also teaches the use of two or more membranes with mixed exchange functional groups where each membrane is capable of binding positively or negatively charged substances. This a suggestion to the artisan to use three membranes as in claims 31a and 39a. According to Nieuwkirk three membranes can be used wherein the membranes are adjacent to each other (abstract; col. 2, lines 14-16 and lines 35-38; col. 3, lines 40-42; col. 5, lines 52-56; as in claims 31a and 39a, 33 and 42). Regarding claims 32 and 41 it would have also been obvious to the artisan to use three membranes which are identical to each other based on the teachings of Brown and Nieuwkirk.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use more than one membrane that is positively charged and functionalized with quaternary ammonium as instantly claimed since the use of more than one functionalized charged membranes in the method of isolating nucleic acids is suggested in the art.
One of ordinary skill in the art would be motivated to use functionalized membrane that are charged and use more than one membrane for determining the optimal number of membranes and also for achieving optimal binding of the biological sample used. This can be done by the artisan by routine experimentation. The method also results in good yield and purity (Nieuwkirk, col. 2, lines 9-20).

Claim 40 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brown (WO 2012/174282 A2) in view of Raj et al (Urinary Exosomes for Protein Biomarker Research: Human Diseases and Protein Functions; Edited by Tsa Kwong Man, published online 10th Feb. 2012, pages 49-64).
Brown’s teachings are set forth above. Brown further teaches that eluting micro vesicles from a capture surface to obtain a microvesicle fraction and concentration of the fraction to obtain a concentrated microvesicle fraction from which the nucleic acids are extracted (paras 413, 123, 402, 434). Brown does not teach the use of a spin concentrator as in claim 40.
Raj et al teaches isolation and concentration of urinary exosomes using a spin concentrator (page 54, para 2; as in claim 40). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a spin concentrator in the microvesicle concentration step of Brown.
The artisan would be motivated to use a spin concentrator since it would be a quick and efficient means of concentrating the microvesicle fraction. 



Conclusion
1. Pending claims 31-46 are rejected.
2. Claims 1-30 and 47-50 have been canceled.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654.  The examiner can normally be reached on M-F 8.30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ganapathy Krishnan/
Primary Examiner, Art Unit 1623